Honorable L.R. Thompson
County Auditor
vaylor county
Abllene, Texas
Dear Sir;                     Opinion UO. 0-2857
                              Re:   Are men nor in the U.8. Army who
                                    have not served ln time of war en-
                                    titled to benefits under Article.
                                    1939a, Vernon's Annotated Civil
                                    Statutes?
                Your recent request for an opinion of this department
on the above stated question has been received.
               We quote from your letter as foll3wa:
               *Under Article '1939aof'the Revised Civil
    Statutes the county clerks are required to furnish
    certified copies of documents used ln obtaining com-
    pensation for World Yar Veterans, etc. Section 2
    under this article states and defines ex-service men
    coming under this article as being entitled to bene-
    fits referred to 'for aervlce In time OS w$r'.
                "Are men now In the U.S. Army who have not
     served In time of war entitled to such benefits?"
               Article 1339a, Vernon's Annotated Civil Statutes, reads
as follows~
               Section 1. "That from and after the effec-
     tive date of this Act, all county clerks, district
     clerks, and other official 8 of this State rho are re-
     quired to issue any form of certificate or any copy or
     copies of instrumentsnecessary as proof to establish
     any claim or claims of ex-service men OS the Federal
     Government, shall Issue such aertlficate and likewise
     certlfled copies of any Instrument necessary to prove
     any fact or establish eny claim of such ex-service,
     free of any charge and shall include the establishing
     ofcompensatlonstatuts, and any otherfact to be es-
     tablished to aid and assist such ex-service men in
     completing the record of such service when necesearlly
     required In the establishmentofclaims and necessary
     service stagus, and either the World War, the Spanish
     American War, or any other active service, where such
     service was rendered, and where the person would,
     on proper proof, be entitled to compensation,insurance,
     or any other form or adjustment serviue for servicer3
Honorable L.R.   Thompson,   Page 2                          0-2857
           .


     rendered to the United 8tates government by such ex-
     iservice men. The county clerk, district clerk, or
     other officials issulng such certificates or certified
     copies of Instruments, shall not be liable for arq
     settlement, for an$ such reduction, and the same &all
     not be counted aa fees collected and chargeable to such
     office, and ahall form no part of the maxd.mumfees of
     such office, All the provlslons of Section 1 hereof,
     shall inure to the heirs at law of such ex-service men,
     where the proof Is necessary to establish the claims
     emanating through or under such ex-service men."
                Section 2, "Xx-servicemen, as mea.ntin
     this Act, shall include all those persons recognized
     by the United States as being entitled to adjustment
     compensation or other form of settlement for service
     In tlme of war."
                The above mentioned statute was passed by the 46th Leg-
islature and became effective April 27, 1939. Section 3 of the Act
repeals all conflicting;laws and parts of laws and Section 4 declared
an emergency and provided that the Act should take effect from and after
its passage.
                  The title of the Act reads as follows:
                "An Act providing and directing county
     Clerks, district clerka,,and other officials to issue
     certificates and certified copies of Instruments In
     their respective offices to ex=service men of the    .
     World War and the Spanish American iiarwhere-such
     certificate anlcoples of Instruments are necessary
     to be used for furthering claims and establishing
     proof of such er-service men to such claims for ccm-
     pensatlon, or other claims to be established, defining
     ex-service men; repealing all laws and parts of 1:~s
     in conflict herewith; and declaring an emergency.
                   After carefully considering Article 1939a, supra, and
the caption of the Act creating It, you are respectfully advised that
It Is the opinion of this Department that said act was Intended to apply
only to ex-service    men of the World War and the Spanish American War.
                  Your question Is, therefore, answered In fhe negative.
                  Trusting that the foregoing fully answers your inquiry,
we are
                                      Yours very truly
                                      A~EYQENILRALOF'ITXAS
                                      By s/Ardell Yllllams
AW:Ra:wc                                   Ardell Wllllsms
                                           Assistant
hF+PROVKDWV 6, 1940
I/ Qerald C. %ann
ATFOlWlCY6EUBRAL OF TImAs                Annroved Oainion Committee bv e/BW3